


Exhibit 10.5
CALLIDUS SOFTWARE, INC.
2003 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Option Agreement.
1     NOTICE OF STOCK OPTION GRANT
[Optionee's Name and Address]
The undersigned Optionee has been granted an Option to purchase Common Stock of
the Company, subject to the terms and conditions of the Plan and this Option
Agreement, as follows:
Grant Number                 __________________________
Date of Grant                 __________________________
Vesting Commencement Date         __________________________
Exercise Price per Share             $_________________________
Total Number of Shares Granted         __________________________
Total Exercise Price             $_________________________
Type of Option:                 [Nonstatutory Stock Option]
Term Expiration Date:             __________________________
Vesting Schedule:
This Option shall be exercisable, in whole or in part, according to the
following vesting schedule:
[25% of the Shares subject to the Option shall vest and become exercisable 12
months after the Vesting Commencement Date, and 1/48th of the Shares subject to
the Option shall vest and become exercisable each month thereafter, subject to
Optionee's continuing to be a Service Provider on such dates.]
Termination Period:
This Option shall be exercisable for 90 days after Optionee ceases to be a
Service Provider. Upon Optionee's death or disability, this Option may be
exercised for such longer period as provided in the Plan. In no event may
Optionee exercise this Option after the Term/Expiration Date as provided above.
2     AGREEMENT
2.1 Grant of Option. The Plan Administrator of the Company hereby grants to the
Optionee named in the Notice of Grant (the "Optionee"), an option (the "Option")
to purchase the number of Shares set forth in the Notice of Grant, at the
exercise price per Share set forth in the Notice of Grant (the "Exercise
Price"), and subject to the terms and conditions of the Plan, which is
incorporated herein by reference. Subject to Section 15(c) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and this Option
Agreement, the terms and conditions of the Plan shall prevail.
2.2 Exercise of Option.
2.2.1 Right to Exercise. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and with the
applicable provisions of the Plan and this Option Agreement.
2.2.2 Method of Exercise. This Option shall be exercisable by delivery of an
exercise notice in the form attached as Exhibit A (the "Exercise Notice") which
shall state the election to exercise the Option, the number of Shares with
respect to which the Option is being exercised, and such other representations
and agreements as may be required by the Company. The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares. This Option shall be deemed to be exercised upon receipt by the Company
of such fully executed Exercise Notice accompanied by the aggregate Exercise
Price. The Administrator shall require payment of any amount the Company may
determine to be necessary to withhold for taxes as a result of the exercise of
an award. In the absence of any other arrangement, Optionee agrees that the
Company shall be entitled to withhold from any payments to be made by the
Company to Optionee an amount equal to such withholding obligations.
        




--------------------------------------------------------------------------------




No Shares shall be issued pursuant to the exercise of an Option unless such
issuance and such exercise complies with Applicable laws. Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to the Optionee on the date on which the Option is exercised with respect to
such Shares.
2.3 Lock-Up Period. Optionee hereby agrees that, if so requested by the Company
or any representative of the underwriters (the "Managing Underwriter") in
connection with any registration of the offering of any securities of the
Company under the Securities Act, Optionee shall not sell or otherwise transfer
any Shares or other securities of the Company during the 180-day period (or such
other period as may be requested in writing by the Managing Underwriter and
agreed to in writing by the Company) (the "Market Standoff Period") following
the effective date of a registration statement of the Company filed under the
Securities Act. Such restriction shall apply only to the first registration
statement of the Company to become effective under the Securities Act that
includes securities to be sold on behalf of the Company to the public in an
underwritten public offering under the Securities Act. The Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such Market Standoff Period.
2.4 Method of Payment. Payment of the aggregate Exercise Price shall be by any
of the following, or a combination thereof, at the election of the Optionee:
2.4.1 cash or check;
2.4.2 consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or
2.4.3 surrender of other Shares which, (i) in the case of Shares acquired upon
exercise of an option, have been owned by the Optionee for more than six months
on the date of surrender, and (ii) have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares.
2.5 Restrictions on Exercise. This Option may not be exercised until such time
as the Plan has been approved by the stockholders of the Company, or if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any Applicable
Law.
2.6 Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by Optionee. The terms of the
Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.
2.7 Term of Option. This Option may be exercised only within the term set out in
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Option.
2.8 Entire Agreement Governing Law. The Plan is incorporated herein by
reference. The Plan and this Option Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee's interest except by means of a writing signed by the Company and
Optionee. This agreement is governed by the internal substantive laws but not
the choice of law rules of the State of California.
2.9 No Guarantee of Continued Service. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (NOT THROUGH THE ACT
OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER).
OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE IN ANY WAY WITH OPTIONEE'S RIGHT OR THE COMPANY'S RIGHT TO TERMINATE
OPTIONEE'S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.
    




--------------------------------------------------------------------------------




Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions thereof Optionee has reviewed
the Plan and this Option in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Option and fully understands all
provisions of the Option. Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan or this Option. Optionee further agrees to
notify the Company upon any change in the residence address indicated below.
OPTIONEE:                                 CALLIDUS SOFTWARE, INC.
---------------------------
                            --------------------------
Signature                                 By
---------------------------
                            --------------------------
Print Name                                 Title
---------------------------
---------------------------
Residence Address




--------------------------------------------------------------------------------




EXHIBIT A
2003 STOCK INCENTIVE PLAN
EXERCISE NOTICE
Callidus Software, Inc.
160 West Santa Clara Street
Suite 1500
San Jose, CA 95113
Attention: Secretary
Section 1.01 Exercise of Option. Effective as of today, _________, 20__, the
undersigned ("Optionee") hereby elects to exercise Optionee's option to purchase
__________ shares of the Common Stock (the "Shares") of Callidus Software
Inc.(the "Company") under and pursuant to the 2003 Stock Incentive Plan (the
"Plan") and the Stock Option Agreement dated ________, 20__ (the "Option
Agreement").
Section 1.02 Delivery of Payment. Purchaser herewith delivers to the Company the
full purchase price of the Shares, as set forth in the Option Agreement.
Section 1.03 Representations of Optionee.
(a) Optionee acknowledges that Optionee has received, read and understood the
Plan and the Option Agreement and agrees to abide by and be bound by their terms
and conditions.
(b) Optionee acknowledges that Optionee has received and had access to such
information as Optionee considers necessary or appropriate for deciding whether
to invest in the Shares. Specifically, Optionee has received and read a copy of
the prospectus describing the Plan.
Section 1.04 Rights as Stockholder. Until the issuance of the Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option. The Shares shall be issued to
the Optionee as soon as practicable after the Option is exercised. No adjustment
shall be made for a dividend or other right for which the record date is prior
to the date of issuance except as provided in Section 13 of the Plan.
Section 1.05 Tax Consultation. Optionee understands that Optionee may suffer
adverse tax consequences as a result of Optionee's purchase or disposition of
the Shares. Optionee represents that Optionee has consulted with any tax
consultants Optionee deems advisable in connection with the purchase or
disposition of the Shares and that Optionee is not relying on the Company for
any tax advice.
Submitted by:                                     Accepted by:
OPTIONEE:                                     CALLIDUS SOFTWARE, INC.
-------------------------------
                                ----------------------------------
Signature                                     By
-------------------------------
                                ----------------------------------
Print Name                                     Its
Address                                         Address:
-------------------------------                                 160 West Santa
Clara Street,
Suite 1500,
San Jose, CA 95113
-------------------------------
                                ----------------------------------
Date Received




--------------------------------------------------------------------------------




FORM OF RESTRICTED STOCK UNIT AGREEMENT
CALLIDUS SOFTWARE INC.


RESTRICTED STOCK UNIT AGREEMENT


[(New Employee)] or [(Existing Employee)]
This Restricted Stock Unit Agreement (the “Agreement”), is made and entered into
between CALLIDUS SOFTWARE INC., a Delaware corporation (the “Company”) and
                     (“Recipient”) residing at the above address. This award is
granted under the Company’s 2003 Stock Incentive Plan (as amended, the “Plan”).
Terms used but not defined herein have the meaning set forth in the Plan.
1. Notice of Grant
Recipient has been granted restricted stock units representing shares of Common
Stock of the Company (the “RSUs”), subject to the terms and conditions of this
Agreement, as follows:
 
 
 
 
 
 
 
 
 
 
Grant Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Grant Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Number of RSUs Granted
 
 
 
 
 
 
 
 
 
 
 
 
 
 
First Vesting Date
 
 
 
 
 
 
 
 
 

2. Vesting Schedule [New Employee — See Vesting Schedule for Existing Employees
below]
(a) The RSUs shall become vested in nine (9) installments. The first installment
shall occur on the First Vesting Date set forth above and will be equal to
one-third (1/3rd) of the Total Number of RSUs Granted. Thereafter, the remaining
unvested RSUs will vest in equal quarterly installments of one-twelfth (1/12th)
of the Total Number of RSUs Granted on the last calendar day of the applicable
month of the quarter, commencing after the First Vesting Date, subject at each
vesting date to Recipient’s continuing to be a Service Provider on each such
date.
For example, if the First Vesting Date was October 31st, then 1/3rd of the Total
Number of RSUs Granted would vest on that date and the remaining unvested RSUs
will vest in equal quarterly installments of 1/12th of the Total Number of RSUs
Granted on each January 31st, April 30th, July 31st, and the following
October 31st until the grant is fully vested.
[End Vesting Schedule for New Employees]
[Vesting Schedule for Existing Employees]
The RSUs shall become vested in 12 equal quarterly installments on the last
calendar day of the applicable month of the quarter, commencing on the First
Vesting Date (as set forth above), subject to Recipient’s continuing to be a
Service Provider on each such date.
For example, if the First Vesting Date was October 31st, then 1/12th of the RSU
shares granted would vest on that date with the remaining quarterly installments
vesting 1/12th on each January 31st, April 30th, July 31st, and the following
October 31st until the award is fully vested.
[End Vesting Schedule for Existing Employees]
(b) If Recipient’s service as a Service Provider terminates for any reason, then
all RSUs that have not vested on or before the date of termination of employment
shall automatically be forfeited and all of Recipient’s rights with respect
thereto shall cease immediately upon such termination.
3. Conversion into Common Stock. Shares of Common Stock will be issued as soon
as practicable following vesting of the




--------------------------------------------------------------------------------




RSUs. As a condition to such issuance, Recipient shall have satisfied his or her
tax withholding obligations as specified in this Agreement and shall have
completed, signed and returned any documents and taken any additional action
that the Company deems appropriate to enable it to accomplish the delivery of
the shares of Common Stock. In no event will the Company be obligated to issue a
fractional share. Notwithstanding the foregoing, (i) the Company shall not be
obligated to deliver any shares of the Common Stock during any period when the
Company determines that the conversion of a RSU or the delivery of shares
hereunder would violate any federal, state or other applicable laws and/or may
issue shares subject to any restrictive legends that, as determined by the
Company’s counsel, is necessary to comply with securities or other regulatory
requirements, and (ii) the date on which shares are issued may include a delay
in order to provide the Company such time as it determines appropriate to
address tax withholding and other administrative matters.
4. Tax Treatment. Any withholding tax liabilities (whether as a result of
federal, state or other law and whether for the payment and satisfaction of any
income tax, social security tax, payroll tax, or payment on account of other tax
related to withholding obligations that arise by reason of the RSUs) incurred in
connection with the RSUs becoming vested and shares of Common Stock issued, or
otherwise incurred in connection with the RSUs, may be satisfied in any of the
following manners determined by the Company: (i) by the Company withholding a
number of shares of Common Stock that would otherwise be issued under the RSUs
that the Company determines have a fair market value approximately equal to the
minimum amount of taxes that the Company concludes it is required to withhold
under applicable law; (ii) by payment by Recipient to the Company in cash or by
check an amount equal to the minimum amount of taxes that the Company concludes
it is required to withhold under applicable law (which amount shall be due
within one business day of the day the tax event arises unless otherwise
determined by the Company); or (iii) by the sale of a number of shares of Common
Stock that are issued under the RSUs, which the Company determines is sufficient
to generate an amount that meets the tax withholding obligations plus additional
shares to account for rounding and market fluctuations, and payment of such tax
withholding to the Company, provided that such shares may be sold as part of a
block trade with other participants of the Plan. Recipient hereby authorizes the
Company to withhold such tax withholding amount from any amounts owing to
Recipient to the Company and to take any action necessary in accordance with
this paragraph.
Notwithstanding the foregoing, Recipient acknowledges and agrees that he is
responsible for all taxes that arise in connection with the RSUs becoming vested
and shares of Common Stock being issued or otherwise incurred in connection with
the RSUs, regardless of any action the Company takes pursuant to this Section.
5. Restrictions on Transfer. Recipient may not sell, transfer, pledge or
otherwise dispose of any of the RSUs, and Recipient may not sell, transfer,
pledge or otherwise of any of the shares of Common Stock issuable hereunder
until after the applicable shares have been issued on the schedule set forth
above. Recipient further agrees not to sell, transfer or otherwise dispose of
any shares at a time when applicable laws or Company policies prohibit a sale,
transfer or other disposition. Recipient agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent. The Company
shall not be required (i) to transfer on its books any RSUs or shares that have
been sold or otherwise transferred in violation of any of the provisions of this
Agreement or (ii) to treat as owner of such shares or to accord the right to
vote or pay dividends to any purchaser or other transferee to whom such shares
shall have been so transferred.
6. Stock Certificates. Certificates evidencing the shares of Common Stock
issuable upon vesting of the RSUs shall be issued by the Company and registered
in the name of Recipient on the stock transfer books of the Company. Unless
otherwise determined by the Administrator, such certificates shall remain in the
physical custody of the Company or its designee at all times until the
applicable shares have become vested and non-forfeitable. At the election of the
Company, such shares may be in electronic form and such issuance may be effected
by crediting shares in an account established on your half with a brokerage firm
or other custodian, as determined by the Company.
7. Stockholder Rights. Recipient will have rights of a stockholder only after
shares of Common Stock have been issued to Recipient following vesting of the
RSUs and satisfaction of all other conditions to the issuance of those shares as
set forth in this Agreement. RSUs shall not entitle Recipient to any rights of a
stockholder of Common Stock, except as otherwise determined by the Board.
8. No Employment or Retention Rights. The RSUs and this Agreement do not give
Recipient the right to be retained by the Company or a subsidiary of the Company
in any capacity. The Company and its subsidiaries reserve the right to terminate
Recipient’s service at any time, with or without cause. The grant of RSUs to an
individual in any one year, or at any time, does not obligate the Company or any
subsidiary to make a grant in any future year or in any given amount and should
not create an expectation that the Company or any subsidiary might make a grant
in any future year or in any given amount. Neither this Agreement nor any RSU is
an employment or service contract. RSUs are not part of your contract (if any)
with the Company, your normal or expected compensation, or other remuneration
for any purposes, including for purposes of computing severance pay or other
termination compensation or indemnity.
9. Adjustments. In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of shares




--------------------------------------------------------------------------------




covered by this Agreement shall be adjusted pursuant to the Plan.
10. Applicable Law. This Agreement will be interpreted and enforced under the
laws of the State of California (without regard to their choice-of-law
provisions).
11. Data Privacy.
(a) You explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this document by the Company for the exclusive purpose of implementing,
administering and managing your participation in the Plan.
(b) You hereby understand that the Company holds certain personal information
about you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all RSUs or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in your favor, for
the purpose of implementing, administering and managing the Plan (“Data”). You
hereby understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, that these
recipients may be located in your country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than your country.
You hereby understand that you may request a list with the names and addresses
of any potential recipients of the Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any shares of Common Stock
acquired under your RSUs. You hereby understand that Data will be held only as
long as is necessary to implement, administer and manage your participation in
the Plan. You hereby understand that you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative. You hereby understand, however, that refusing or withdrawing
your consent may affect your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you hereby understand that you may contact the human resources
representative responsible for your country at the local or regional level.
12. The Plan and Other Agreements. The Plan is incorporated in this Agreement by
reference. The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Recipient with
respect to the subject matter hereof, and may not be materially modified
adversely to the Recipient’s interest except by means of a writing signed by the
Company and Recipient.
Recipient hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions arising under this
Agreement. Recipient further agrees to notify the Company upon any change in the
residence address indicated below.
 
 
 
 
 
RECIPIENT:
 
CALLIDUS SOFTWARE INC.
 
 
 
 
 
 
 
 
 
 
 
 
Signature
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
Print Name
 
Title
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Residence Address
 
 
 
 





